Exhibit 10(a)

EXECUTION COPY

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 15, 2009 (this
“Amendment”), among TENET HEALTHCARE CORPORATION, a Nevada corporation (the
“Borrower”), and CITICORP USA, INC. (“Citi”), as Administrative Agent (as
defined below), on behalf of each Lender executing an Acknowledgment and Consent
(as defined below), amends certain provisions of the CREDIT AGREEMENT, dated as
of November 16, 2006 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Issuers (each as defined therein) party thereto
from time to time, Citi, as agent for the Lenders and the Issuers (in such
capacity, and as agent for the Secured Parties under the Collateral Documents,
together with its successors in such capacity, the “Administrative Agent”).
Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower and each Lender signatory to an acknowledgment and consent
in the form set forth as Exhibit A (an “Acknowledgment and Consent”) and the
Administrative Agent agree, subject to the limitations and conditions set forth
herein, to amend the Credit Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Effective Date
(as defined below):

(a) The term “Secured Indebtedness” as defined in Section 1.1 (Defined Terms) is
hereby deleted in its entirety and replaced with the following:

        “ “Secured Indebtedness” ” means Indebtedness secured by a Lien upon the
property or assets of the Company or any of its direct or indirect
Subsidiaries.”

(b) Section 8.1(q) (Indebtedness) is hereby deleted in its entirety and replaced
with the following:

“(q) Qualified Secured Refinancing Indebtedness; provided, however, that at the
time of incurrence of such Qualified Secured Refinancing Indebtedness and after
giving effect thereto, no Event of Default shall have occurred and be continuing
and either (i) the aggregate Dollar Equivalent of the outstanding principal
amount of all such Qualified Secured Refinancing Indebtedness incurred pursuant
to this clause (q) would not exceed $3,200,000,000, or (ii) the Secured Leverage
Ratio, after giving pro forma effect to such Secured Indebtedness, would be less
than 4.0 to 1.0 as at the end of each of the most recently ended four
consecutive Fiscal Quarters for which financial statements have been delivered
to the Administrative Agent.”



--------------------------------------------------------------------------------

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following prior to or on May 15, 2009, each dated as of the Effective Date
(unless otherwise agreed to by the Administrative Agent), in form and substance
satisfactory to Administrative Agent:

(i) this Amendment, duly executed by the Borrower and the Administrative Agent;
and

(ii) the Administrative Agent shall have received an Acknowledgment and Consent
duly executed by each Lender constituting the Requisite Lenders.

(b) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders and the Issuers, shall have received a certificate of
a Responsible Officer of the Borrower certifying that both before and after
giving effect to this Amendment:

(i) each of the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date; provided, however, that references
therein to the Credit Agreement shall be deemed to refer to the Credit Agreement
as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

(c) Fees; Costs and Expenses. (i) The Lenders shall have received payment of all
fees as required by Section 5 hereof; and

(ii) the Administrative Agent shall have received payment of all fees, costs and
expenses, including, without limitation, all fees, costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) in connection
with this Amendment, the Credit Agreement and each other Loan Document, as
required by Section 6 hereof.

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender as follows:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all requisite corporate action on the part of the
Borrower and will not violate its certificate of incorporation or bylaws.

(b) This Amendment has been duly executed and delivered by the Borrower, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the



--------------------------------------------------------------------------------

Borrower in accordance with their terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization and other
similar laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at law or in equity).

(c) (i) Each of the representations and warranties made by the Borrower in the
Credit Agreement, as amended hereby, and the other Loan Documents, is true and
correct in all material respects as of the Effective Date (other than
representations and warranties in any such Loan Document that expressly speak as
of an earlier date, which shall have been true and correct in all material
respects as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing.

Section 4. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument.

(b) Except to the extent expressly amended hereby, the Credit Agreement and all
of the other Loan Documents are and shall remain in full force and effect and
are hereby ratified and confirmed, including the respective guarantees and
security interests granted pursuant to the respective Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of the Administrative Agent, any Lender or any Issuer under
the Credit Agreement or any Loan Document, or constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) This Amendment is a Loan Document.

(e) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

(f) This Amendment shall not extinguish or otherwise constitute a novation of
the Obligations outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof.

Section 5. Fees. As consideration for a Lender consenting to this Amendment, the
Borrower agrees to pay to the Administrative Agent, for the account of such
Lender a fee equal to 0.25% of the sum of such Lender’s Revolving Credit
Commitment currently in effect provided that the Administrative Agent shall have
received (by facsimile or otherwise) an executed Acknowledgment and Consent from
such Lender with respect to this Amendment by 12:00 p.m. (New York time) on or
prior to May 15, 2009.

Section 6. Costs and Expenses. As provided in Section 11.3 (Costs and Expenses)
of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent on the Effective Date for all of the Administrative Agent’s
reasonable out-of-pocket costs and



--------------------------------------------------------------------------------

expenses of every type and nature, including the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel, incurred by the
Administrative Agent in connection with this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 9. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 11. Waiver of Jury Trial. Each of the parties hereto irrevocably waives
trial by jury in any action or proceeding with respect to this Amendment or any
other Loan Document.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

TENET HEALTHCARE CORPORATION,

as Borrower

By:

  /s/ Biggs C. Porter  

Name: Biggs C. Porter

Title: Chief Financial Officer

[SIGNATURE PAGE TO TENET AMENDMENT NO. 2 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP USA, INC.

as Administrative Agent and Lender

By:

  /s/ Shane V. Azzara  

Name: Shane V. Azzara

Title: Director

[SIGNATURE PAGE TO TENET AMENDMENT NO. 2 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGEMENT AND CONSENT

See Attached.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

 

To: CITICORP USA, INC.,

     as Administrative Agent under the Credit Agreement referred to below

     388 Greenwich Street, 20th Floor

     New York, NY 10013

     Attention: Shane Azzara

RE: TENET HEALTHCARE CORPORATION

Reference is made to the CREDIT AGREEMENT, dated as of November 16, 2006 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among TENET HEALTHCARE CORPORATION (the
“Borrower”), the Lenders and the Issuers party thereto from time to time,
CITICORP USA, INC., as agent for the Lenders and the Issuers (in such capacity,
and as agent for the Secured Parties under the Collateral Documents, together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise specified herein, all capitalized terms used in this Acknowledgment
and Consent shall have the meanings ascribed to such terms in the Credit
Agreement.

The Borrower has requested that the Lenders consent to an amendment to the
Credit Agreement on the terms described in Amendment No. 2 to the Credit
Agreement (the “Amendment”), the form of which is attached hereto.

Pursuant to Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the terms of the Amendment and
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf.

 

Very truly yours,

 

By:      

Name:

Title:

Dated as of                     